DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed 04/19/2019.

Drawings
3.	The drawings were received on 04/19/2019 (upon application filing).  These drawings are acceptable.

Examiner Notes
4.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
5.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):

ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
6.	(A)	Tsirkin et al., US 2016/0011895 A1 (“Tsirkin”).
	(B)	Oshins et al., US 2011/0154318 A1 (“Oshins”).
	(C)	Hattori et al., US 2010/0138208 A1 (“Hattori”).

Notice re prior art available under both pre-AIA  and AIA 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1–4, 6–9, 11–17, and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Tsirkin in view of (B) Oshins. 
See “References Cited” section, above, for full citations of references.

9.	Regarding claim 1, (A) Tsirkin teaches/suggests the invention substantially as claimed, including:
“A method comprising:
detecting, by a processing device executing a hypervisor, a virtual machine (VM) exit issued by a first virtual processor of a virtual machine, wherein the first virtual processor is associated with a ... processor of a host CPU”
(¶ 28: In response to some occurrence, such as a halt instruction, the processor 104 performs a context switch 138 to the context 124 of the hypervisor 106. This is referred to as exiting the context 122 of the virtual machine 110-1 and entering the context 124 of the hypervisor;
¶ 17: when the virtual processor executes a halt instruction, this causes an exit from the context of the virtual machine associated with that virtual processor. An exit from the context of the virtual machine will typically cause the physical processor to switch to the context of the hypervisor);

“determining that a second virtual processor of the virtual machine is associated with a ... processor of the host CPU”
(¶ 17: Modem processors are able to handle multi-tasking. Specifically, such processors may switch between several processes. This is done by executing a block of instructions for one process, and then switching to execute a block of instructions for a different process);

“determining an execution state of the second virtual processor;
responsive to determining that the execution state of the second virtual processor indicates that the second virtual processor is running, sending, by the processing device executing the hypervisor, a first instruction to the ... processor to cause the second virtual processor to return control to the hypervisor”

¶ 19: if interrupts are enabled, the hypervisor can then keep the virtual processor in a running state by re-entering the context of the virtual machine associated with that virtual processor); and

“responsive to determining that the execution state of the second virtual processor indicates that the second virtual processor has returned control to the hypervisor, executing, by the processing device executing the hypervisor, a hypervisor task using the ... processor”
(¶ 17: An exit from the context of the virtual machine will typically cause the physical processor to switch to the context of the hypervisor. The hypervisor may then perform various administrative tasks).

Tsirkin does not teach “a first logical processor of a host CPU” and “a second logical processor of the host CPU.”

	(B) Oshins however teaches or suggests “a first logical processor of a host CPU” and “a second logical processor of the host CPU”
(Fig. 1 and ¶ 23: Computer system 100 can include a logical processor 102, e.g., a hyperthread of an execution core;
¶ 24: The virtual processors in this example can be mapped to logical processors of the computer system such that virtual processor execution of instructions is backed by logical processors. Thus, in these example embodiments, multiple virtual processors can be simultaneously executing).


Oshins teaches virtual machine executions and thus is from the same field of endeavor and/or is reasonably pertinent to the particular problem faced by the inventor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshins with those of Tsirkin, with reasonable expectation of success, to map one or more virtual processors to a respective logical processor.  The motivation or advantage to do so is to support the logical partitioning and sharing of processor resources.


10.	Regarding claim 2, Tsirkin teaches/suggests:
“responsive to determining that the hypervisor task has completed, sending a second instruction to the second logical processor to cause the second virtual processor to re-enter the virtual machine”
(¶ 34: hypervisor will keep the virtual processor in a running state and re-enter the context of the virtual machine;
Figs. 3A and 3B and ¶ 37: re-entering into a virtual machine context after a halt instruction).

11.	Regarding claim 3, Tsirkin teaches/suggests:
“sending a third instruction to the first logical processor to cause the first virtual processor to re-enter the virtual machine”
(Fig. 1A, illustrating multiple virtual processors;
¶ 34: hypervisor will keep the virtual processor in a running state and re-enter the context of the virtual machine;
Figs. 3A and 3B and ¶ 37: re-entering into a virtual machine context after a halt instruction).

12.	Regarding claim 4, Tsirkin teaches/suggests:
“wherein the first instruction comprises an inter-processor interrupt (IPI) instruction”
(¶ 29: The virtual processor 108-1 is notified of such event by an interrupt signal).

claim 6, Oshins teaches/suggests:
“wherein the first logical processor comprises a first hyper-thread of the host CPU and the second logical processor comprises a second hyper-thread of the host CPU”
(Fig. 1 and ¶ 23: Computer system 100 can include a logical processor 102, e.g., a hyperthread of an execution core).

14.	Regarding claim 7, Tsirkin and Oshins teach/suggest:
“responsive to determining that the execution state of the second virtual processor indicates that the second virtual processor has halted, executing the hypervisor task using the first logical processor, and responsive to determining that the hypervisor task has completed, sending a second instruction to the first logical processor to cause the first virtual processor to re-enter the virtual machine”
(Tsirkin, ¶ 17: An exit from the context of the virtual machine will typically cause the physical processor to switch to the context of the hypervisor. The hypervisor may then perform various administrative tasks;
Fig. 1A, illustrating multiple virtual processors;
¶ 34: hypervisor will keep the virtual processor in a running state and re-enter the context of the virtual machine;
Figs. 3A and 3B and ¶ 37: re-entering into a virtual machine context after a halt instruction,
Oshins, ¶ 29: logical processor is executing hypervisor instructions).


15.	Regarding claim 8, (A) Tsirkin teaches/suggests the invention substantially as claimed, including:
“A computing apparatus comprising:
a memory; and a processing device, operatively coupled to the memory, to execute a hypervisor to:”


“detect, by the hypervisor, a virtual machine (VM) exit issued by a first virtual processor of a virtual machine, wherein the first virtual processor is associated with a ... processor of a host CPU”
(¶ 28: In response to some occurrence, such as a halt instruction, the processor 104 performs a context switch 138 to the context 124 of the hypervisor 106. This is referred to as exiting the context 122 of the virtual machine 110-1 and entering the context 124 of the hypervisor;
¶ 17: when the virtual processor executes a halt instruction, this causes an exit from the context of the virtual machine associated with that virtual processor. An exit from the context of the virtual machine will typically cause the physical processor to switch to the context of the hypervisor);

“determine that the VM exit issued by the first virtual processor halted the first virtual processor”
(¶ 19: when a hypervisor detects that a halt instruction is executed on the virtual processor, the hypervisor checks to determine if interrupts for the underlying physical processor are enabled. If not, then the virtual processor is halted as normal);

“determine that a second virtual processor of the virtual machine is associated with a ... processor of the host CPU”
(¶ 17: Modem processors are able to handle multi-tasking. Specifically, such processors may switch between several processes. This is done by executing a block of instructions for one process, and then switching to execute a block of instructions for a different process);

“determine an execution state of the second virtual processor; and
responsive to determining that the execution state of the second virtual processor indicates that the second virtual processor is halted,
send, by the hypervisor, a first instruction to the ... processor to cause the ... processor to execute a first task not associated with the virtual machine”
(¶ 17: An exit from the context of the virtual machine will typically cause the physical processor to switch to the context of the hypervisor. The hypervisor may then perform various administrative tasks); and

“send, by the hypervisor, a second instruction to the ... processor to cause the ... processor to execute a second task not associated with the virtual machine.”
(¶ 28: The hypervisor 106 may perform some administrative functions before causing the processor 104 to perform a context switch 144 back to the context 122 of the first virtual machine).

Tsirkin does not teach “a first logical processor of a host CPU” and “a second logical processor of the host CPU.”

	(B) Oshins however teaches or suggests “a first logical processor of a host CPU” and “a second logical processor of the host CPU”
(Fig. 1 and ¶ 23: Computer system 100 can include a logical processor 102, e.g., a hyperthread of an execution core;
¶ 24: The virtual processors in this example can be mapped to logical processors of the computer system such that virtual processor execution of instructions is backed by logical processors. Thus, in these example embodiments, multiple virtual processors can be simultaneously executing).


Oshins teaches virtual machine executions and thus is from the same field of endeavor and/or is reasonably pertinent to the particular problem faced by the inventor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oshins with those of Tsirkin, with reasonable expectation of success, to map one or more virtual processors to a respective logical processor.  The motivation or advantage to do so is to support the logical partitioning and sharing of processor resources.


16.	Regarding claim 9, Tsirkin teaches/suggests:
“responsive to determining that the execution state of the second virtual processor indicates that the second virtual processor is running, send a third instruction to the first logical processor to halt the first logical processor”
(¶ 28: In response to some occurrence, such as a halt instruction, the processor 104 performs a context switch 138 to the context 124 of the hypervisor;
¶ 27: physical processors 104 of the host machines enter and exit the context of different virtual machines 110 and the hypervisor 106).

17.	Regarding claim 11, Tsirkin teaches/suggests:
“wherein the first task comprises at least one of a hypervisor related task or a scheduling task associated with a third virtual processor of a second virtual machine”
(¶ 28: The hypervisor 106 may perform some administrative functions before causing the processor 104 to perform a context switch 144 back to the context 122 of the first virtual machine).

18.	Regarding claim 12, Tsirkin teaches/suggests:
“wherein the second task comprises at least one of a hypervisor related task or a scheduling task associated with a third virtual processor of a second virtual machine”



19.	Regarding claim 13, Tsirkin teaches/suggests:
“detect that the first logical processor is available to execute the first virtual processor of the first virtual machine; responsive to determining that the second logical processor is halted, send a third instruction to the first logical processor to cause the first virtual processor to re-enter the virtual machine”
(Fig. 1A, illustrating multiple virtual processors;
¶ 34: hypervisor will keep the virtual processor in a running state and re-enter the context of the virtual machine;
Figs. 3A and 3B and ¶ 37: re-entering into a virtual machine context after a halt instruction).

20.	Regarding claim 14, Tsirkin teaches/suggests:
“detect that the first logical processor is available to execute the first virtual processor of the first virtual machine; and responsive to determining that the second logical processor is executing a hypervisor task, send a third instruction to the first logical processor to halt the first logical processor”
(¶ 28: In response to some occurrence, such as a halt instruction, the processor 104 performs a context switch 138 to the context 124 of the hypervisor ... The hypervisor 106 may perform some administrative functions before causing the processor 104 to perform a context switch 144 back to the context 122 of the first virtual machine;
¶ 27: physical processors 104 of the host machines enter and exit the context of different virtual machines 110 and the hypervisor 106).

claim 15, it is the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claim 4. Therefore, it is rejected on the same basis as claim 4 above.

22.	Regarding claims 16–17 and 19–20, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 2–3 and 6–7, respectively. Therefore, they are rejected on the same basis as claims 2–3 and 6–7 above.


B.
23.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Tsirkin in view of (B) Oshins, as applied to claims 1 and 15 above, and further in view of (C) Hattori.
See “References Cited” section, above.

24.	Regarding claim 5, Tsirkin and Oshins do not teach “receiving a notification from the second virtual processor that the second virtual processor has executed a VM exit to return control to the hypervisor.”

(C) Hattori however teaches or suggests:
“receiving a notification from the second virtual processor that the second virtual processor has executed a VM exit to return control to the hypervisor”
(¶ 120: Upon the VM-exit due to a predetermined reason such as an issue of a privileged instruction of the guest, the physical CPU 60 notifies the VMM 20 of the VM-exit).

Hattori teaches virtual machine executions and thus is from the same field of endeavor and/or is reasonably pertinent to the particular problem faced by the inventor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Hattori with those of Tsirkin and Oshins, with reasonable expectation of success, to notify the hypervisor of the VM exit.  The motivation or advantage to do so is to support the expedited transition between different (privileged) execution modes.

25.	Regarding claim 18, it is the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claim 5. Therefore, it is rejected on the same basis as claim 5 above.


Allowable Subject Matter
26.	Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Nassi et al., US 2018/0373441 A1, teaching exiting from a guest to a hyper-kernel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
January 16, 2021